Name: Commission Regulation (EEC) No 1682/88 of 15 June 1988 concerning applications for STM licences for cereals submitted during the first 10 days of June 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6. 88 Official Journal of the European Communities No L 150/31 COMMISSION REGULATION (EEC) No 1682/88 of 15 June 1988 concerning applications for STM licences for cereals submitted during the first 10 days of June 1988 sible applications for STM licences for imports of common wheat of bread-making quality into Spain during the first 10 days of June 1988 ; whereas the neces ­ sary provisions regarding the acceptance of the said appli ­ cations should be adopted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) ('), as last amended by Regulation (EEC) No 2159/87 (2), and in particular Article 6 (4) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 (3), as amended by Regulation (EEC) No 3592/86 (4), lays down that STM licences issued during any one month may not be issued for quantities totalling more than 50 % of the guide quantity ; Whereas, pursuant to Article 6 (3) of Regulation (EEC) No 574/86, the Commission has been notified of the admis HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences for common wheat of bread-making quality falling within subheading 1001 90 99 of the combined nomenclature submitted during the first 10 days of June 1988 and notified to the Commission shall be accepted for the tonnages applied for adjusted by a coefficient of 0,99058 . Article 2 This Regulation shall enter into force on 16 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 57, 1 . 3. 1986, p. 1 . (2) OJ No L 202, 23 . 7. 1987, p. 30. P) OJ No L 58, 1 . 3 . 1986, p. 16. (&lt;) OJ No L 334, 27 . 11 . 1986, p. 19.